IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39697

STATE OF IDAHO,                                )     2013 Unpublished Opinion No. 319
                                               )
       Plaintiff-Respondent,                   )     Filed: January 9, 2013
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
MICHAEL ROY CONN,                              )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Michael Roy Conn pled guilty to sexual battery of a minor child sixteen or seventeen
years of age. I.C. §§ 18-1508A. In exchange for his guilty plea, additional charges were
dismissed. The district court sentenced Conn to a unified term of seventeen years, with a
minimum period of confinement of seven years. Conn filed an I.C.R. 35 motion, which the
district court denied. Conn appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the

                                               1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Conn’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Conn’s Rule 35 motion is affirmed.




                                                2